 

Exhibit 10.1

March 16, 2017

Threshold Pharmaceuticals, Inc.

170 Harbor Way, Suite 300

South San Francisco, CA  94080

Molecular Templates, Inc.

9301 Amberglen Boulevard, Suite 100

Austin, TX  78729

Re:Equity Commitment  

Ladies and Gentlemen:  

Reference is made to the Agreement and Plan of Merger and Reorganization, dated
as of the date hereof (as it may be amended from time to time, the “Merger
Agreement”), by and among Threshold Pharmaceuticals, Inc., a Delaware
corporation (“Parent”), Trojan Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), and Molecular Templates, Inc.,
a Delaware corporation (the “Company”), pursuant to which Merger Sub will merge
with and into the Company, with the Company surviving as the surviving
corporation (the “Merger”).  Capitalized terms used but not defined herein have
the meanings ascribed to them in the Merger Agreement.

This letter agreement is being delivered by Longitude Venture Partners III, L.P.
(the “Investor”) to Parent and the Company in connection with the execution of
the Merger Agreement by Parent and the Company.  The Investor hereby confirms
its irrevocable commitment, subject to the conditions set forth herein, to
purchase, or cause an assignee permitted by paragraph eight hereof to purchase,
immediately following the Effective Time, units (“Units”) having an aggregate
purchase price equal to $20,000,000 (the “Equity Commitment”), at a price per
Unit of $5.0625 (the “Per Unit Price”), each Unit to consist of (i) one (1)
share (collectively, the “Shares”) of common stock of Parent, $0.001 par value
per share (“Parent Common Stock”), and (ii) a warrant (collectively,
the “Warrants”) to purchase 0.50 shares of Parent Common Stock with an exercise
price equal to $5.00 per share (the “Exercise Price”).  The Per Unit Price (less
the $0.0625 per Unit ascribed to the Warrant) and the Exercise Price of the
Warrant each reflect the effect of a reverse stock split anticipated to be
effected by Parent’s Board of Directors prior to the Merger (the “Reverse
Split”) at an assumed Reverse Split ratio of 8.1970-to-1 (the “Assumed Reverse
Split Ratio”).

The parties agree that each of the Per Unit Price (less the $0.0625 per Unit
ascribed to the Warrant) and the Exercise Price will be appropriately adjusted
to the extent the actual Reverse Split ratio effected by Parent’s Board of
Directors (the “Actual Reverse Split Ratio”) differs from the Assumed Reverse
Split Ratio. For example and for illustration purposes only:  (1) if the Actual
Reverse Split Ratio were to be 6.6666-to-1, the Per Unit Price would be adjusted
to $4.12906 (reflecting $4.0665 per Share (which would also be the adjusted
Exercise Price) and $0.0625 per Warrant); and (2) if the Actual Reverse Split
Ratio were to be 10.0000-to-1, the Per Unit Price would be adjusted to $6.1623
(reflecting $6.0998 per Share (which would also be the

 

--------------------------------------------------------------------------------

 

adjusted Exercise Price) and $0.0625 per Warrant).  For the avoidance of doubt,
there will be no adjustment to the composition of the Unit as a result of an
Actual Reverse Split Ratio that differs from the Assumed Reverse Split Ratio
(i.e., a Unit shall remain one (1) share of Parent Common Stock and a Warrant to
purchase 0.50 shares of Parent Common Stock).  

The Units to be purchased by the Investor are referred to herein as the
“Investor Units,” and the Investor Units, the Shares, the Warrants and the
shares of Parent Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”) are referred to collectively herein as the “Securities”.  The
Investor acknowledges that Parent intends to issue Units with an aggregate
purchase price of at least $40,000,000 (inclusive of the Investor Units) to one
or more investors immediately following the Effective Time (the “Financing”) and
that the Equity Commitment is a component of the Financing. Parent hereby
confirms its commitment, subject to the conditions herein, to enter into the
Equity Purchase Documents and issue and sell to Investor in the Financing the
Investor Units for an amount equal to the Equity Commitment at the Per-Unit
Price immediately following the closing of the Merger.

The Investor’s obligation to enter into the Equity Purchase Documents and fund
the Equity Commitment is subject only to (i) the execution and delivery of the
Merger Agreement, (ii) the consummation of the Merger, (iii) the receipt by
Parent of additional equity financing commitments by third parties mutually and
reasonably acceptable to Parent, Mercury and Investor to participate in the
Financing in an aggregate amount not less than an additional $20,000,000 (the
“Additional Commitment”) (which condition may be waived in the sole discretion
of Investor); (iv) the non-existence of a Mercury Material Adverse Effect and a
Trojan Material Adverse Effect (which condition may be waived in the sole
discretion of Investor on behalf of all other investors); (v) the delivery of
resolutions of Parent’s Board of Directors certified by the Corporate Secretary
of Parent or evidence of other corporate action by Parent reasonably acceptable
to the Investor to effect the appointment or election of David Hirsch, M.D.,
Ph.D. to Parent’s Board of Directors effective upon the closing of the
Financing; and (vi) the terms of this letter agreement. Parent shall use the
proceeds from the Equity Commitment in its sole discretion, as directed by
Parent’s Board of Directors and without any limitation or condition whatsoever
from the Investor.  

The Investor and Parent hereby covenant to enter into a Securities Purchase
Agreement in substantially the form of Exhibit A hereto, a Registration Rights
Agreement in substantially the form of Exhibit B hereto, a Warrant in
substantially the form of Exhibit C hereto and such other agreements as may be
reasonably requested by Parent, the Company and Investor in connection therewith
(collectively, the “Equity Purchase Documents”), which agreements shall set
forth (i) the terms on which the Investor (or its successors or permitted
assigns) shall purchase the Investor Units for an amount equal to the Equity
Commitment at the Per Unit Price  immediately following the closing of the
Merger, including a covenant and condition satisfactory to the Investor with
regard to the appointment of Dr. Hirsch to Parent’s Board of Directors effective
upon the closing of the Financing and the payment of the costs and expenses of
the Investor related to the Financing (including Investor’s reasonable attorney
fees) not to exceed an aggregate of $175,000 and payable only upon the
consummation of the Financing; (ii) certain registration rights with respect to
the Shares and the Warrant Shares under the Securities Act of 1933, as amended,
and the rules promulgated thereunder (the “Securities Act”) (which shall
include, without limitation, Parent’s obligation to (a) file a registration
statement with respect to

2

--------------------------------------------------------------------------------

 

the resale of the Shares and the Warrant Shares with the U.S. Securities and
Exchange Commission (the “SEC”) within 60 days after the closing date of the
issuance and sale of the Units; (b) use its commercially reasonable efforts to
have the registration statement declared effective by the SEC as soon as
possible after the initial filing, and in any event no later than 120 days after
the closing date of the issuance and sale of the Units; and (c) keep the
registration statement effective until all registrable securities may be sold
pursuant to Rule 144 under the Securities Act, without restriction as to
volume); (iii) with respect to the Warrants, that such Warrants shall (a) be
exercisable at a per-share price equal to the Exercise Price, which Exercise
Price shall be payable in cash or through a “cashless” exercise mechanic, (b)
not be subject to any anti-dilution protection (other than customary structural
anti-dilution protection) and (c) expire upon the seven (7)-year anniversary of
the Effective Time; and (iv) other customary terms and conditions, each of which
shall be on terms reasonably consistent with similar agreements by public
companies similarly situated with Parent and reasonably acceptable to the
Investors; provided, that, in no event shall the obligation of the Investor to
purchase the Investor Units be conditioned the completion by the Investor of its
due diligence investigation with respect to the Equity Commitment.   Parent
covenants to Investor to include in the definitive proxy statement related to
the Merger, a proposal to its stockholders to vote on the Financing.  

The Investor represents and warrants that (i) it has the requisite power,
capacity and authority to execute and deliver this letter agreement and to
fulfill and perform its obligations hereunder; (ii) this letter agreement has
been duly and validly executed and delivered by the Investor and constitutes a
legal, valid and binding agreement of the Investor and is enforceable in
accordance with its terms (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles whether
considered in a proceeding in law or in equity); (iii) the execution, delivery
and performance of this letter agreement by the Investor has been duly and
validly authorized and approved by all necessary corporate, limited partnership
or similar action by such party; (iv) the Investor has available, unrestricted
cash (or the unrestricted right (subject only to the giving of any required
notices) to obtain from its investors’ funds) sufficient to pay and perform in
full its obligation under this letter agreement to pay the Equity Commitment,
which funds shall remain available to the Investor for so long as this letter
agreement shall remain in effect; (v) the Investor has received and reviewed (or
has had sufficient opportunity to review) this letter agreement (including the
forms of Equity Purchase Documents attached hereto) with independent legal,
accounting and financial advisors regarding the Investor’s rights and
obligations and the Investor fully understands the terms and conditions
contained, and the transactions provided for, herein and therein; and (vi) the
Investor understands that the issuance of the Units pursuant to the Equity
Purchase Documents will be a private placement exempt from registration under
Section 4(a)(2) and Regulation D under the Securities Act and that such
exemption shall rely, in part, on the representations and warranties of the
Investor included in paragraph six hereof and the Equity Purchase Documents.  

The Investor further acknowledges and represents that (i) the Securities will be
“restricted securities” and will not, at the time of issuance, have been
registered under the Securities Act or any applicable state securities law; (ii)
the Investor is acquiring the Securities as principal for its own account and
not with a view to, or for, distributing or reselling the Securities or any part
thereof in violation of the Securities Act or any applicable state securities
laws; (iii) the Investor does not presently have any agreement, plan or
understanding, directly or indirectly, with any

3

--------------------------------------------------------------------------------

 

Person to distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
(iv) the Investor will acquire the Securities in the ordinary course of its
business; (v) the Investor is not a registered broker-dealer under Section 15 of
the Securities Exchange Act of 1934, as amended, or an entity engaged in a
business that would require it to be so registered as a broker-dealer; (vi) the
Investor is, at the date hereof, an “accredited investor” as defined in Rule
501(a) under the Securities Act; (vii) the Investor will not be purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement; (viii) the Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment; (ix) the Investor is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment; (x) the Investor
acknowledges that it has reviewed publicly available materials relating to the
Parent and has been afforded (a) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
and Parent concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities, (b) access to
information about the Company, Parent and their subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(c) the opportunity to obtain such additional information that the Company and
Parent possess or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment; and (xi) the Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed decision with respect
to its commitment to acquire the Securities.  

Parent may, on or after the date hereof, issue a press release disclosing the
material terms of the transactions contemplated by this letter agreement and
may, on or after the date hereof, file a Current Report on Form 8-K describing
the terms of this letter agreement and including the press release and a copy of
this letter agreement and forms of the Equity Purchase Documents, as exhibits
thereto or a subsequent periodic report, with the SEC.  

This letter agreement shall be binding solely on, and inure solely to the
benefit of, each of the undersigned and their respective successors and
permitted assigns.  The Investor may not assign the Equity Commitment to any
third party, provided, that the Investor may assign all or a portion of its
obligations to fund the Equity Commitment to its affiliates or affiliated funds
or, with the prior written consent of Parent and the Company, to any third party
(without consideration therefor); provided, however, that the Investor shall
remain liable for the Equity Commitment.

The parties hereto agree that irreparable damage would occur if any provision of
this letter agreement were not performed in accordance with the terms hereof and
that Parent, the Company or the Investor, as the case may be, shall be entitled
to an injunction or injunctions to prevent breaches of this letter agreement or
to enforce specifically the performance of the terms and provisions hereof in
any federal court located in the State of Delaware or any Delaware state court,
in addition to any other remedy to which they are entitled at law or in
equity.  The parties

4

--------------------------------------------------------------------------------

 

hereto hereby agree not to raise any objections to the equitable remedy of
specific performance to prevent or restrain breaches or threatened breaches of
this letter agreement, and to specifically enforce the terms and provisions of
this letter agreement to prevent breaches or threatened breaches of, or to
enforce compliance with, the covenants and obligations of the Investor under
this letter agreement.  

In the event that any suit or action is instituted with respect to this letter
agreement, the prevailing party in such dispute shall be entitled to recover
from the losing party all reasonable fees, costs and expenses of such prevailing
party in connection with any such suit or action, including without limitation,
such reasonable fees and expenses of attorneys and accountants, which shall
include, without limitation, all reasonable fees, costs and expenses of
appeals.  

This letter agreement and any related dispute shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed in that State.  Each of
the parties hereto hereby (i) irrevocably submit to the personal jurisdiction of
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) in the event that any dispute arises out of this letter
agreement or any of the transactions contemplated by this letter agreement; (ii)
agree that it will not attempt to deny or defeat such personal jurisdiction or
venue by motion or other request for leave from any such court; and (iii) agree
that it will not bring any action relating to this letter agreement or any of
the transactions contemplated by this letter agreement in any court other than
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware).  

EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.  

This letter agreement may not be amended or otherwise modified without the prior
written consent of Parent, the Company and the Investor.  This letter agreement
may be executed in counterparts.

This letter agreement shall expire upon the earlier of (1) June 30, 2017 if
Parent has not secured commitment letters for the Additional Commitment unless
prior to such date Investor has waived such condition or (2) termination of the
Merger Agreement in accordance with its terms.  Nothing in this paragraph shall
be deemed to release any party from any liability for any breach by such party
of the terms and provisions of this letter agreement, the Equity Purchase
Documents or the Merger Agreement or impair the right of any party to compel
specific performance by any other party of its obligations under this letter
agreement.

[Signature page follows]

 

 

5

--------------------------------------------------------------------------------

 

 

Sincerely,

 

 

 

LONGITUDE VENTURE PARTNERS III, L.P.

 

 

 

By:

 

Longitude Capital Partners III, LLC

Its:

 

General Partner

 

 

 

By:

 

/s/ Patrick Enright

Name:

 

Patrick Enright

Title:

 

Managing Member

 

Accepted and agreed to as of the date first above written.  

 

THRESHOLD PHARMACEUTICALS, INC.

 

 

 

By:

 

/s/ Harold E. Selick, Ph.D.

Name:

 

Harold E. Selick, Ph.D

Title:

 

Chief Executive Officer

 

MOLECULAR TEMPLATES, INC.

 

 

 

By:

 

/s/ Erick Poma, Ph.D.

Name:

 

Erick Poma, Ph.D

Title:

 

Chief Executive Officer

 

 

 

6

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of [●], 2017
(the “Effective Date”) by and among Molecular Templates, Inc. (which name, prior
to the closing of the Merger, was Threshold Pharmaceuticals, Inc.), a Delaware
corporation (the “Company”), and each of those persons and entities, severally
and not jointly, identified as an Investor on the Schedule of Investors attached
as Exhibit A hereto (the “Schedule of Investors”). Such persons and entities
together with their permitted successors and assigns, are referred to
collectively as the “Investors” and each individually as an “Investor”.  The
Company and the Investors may each be referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

A.Reference is made to that certain Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”), dated as of March [●], 2017, by and
among Molecular Templates, Inc. (“Molecular”), the Company, and Trojan Merger
Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the Company
(“Merger Sub”), pursuant to which, at the Effective Time, Merger Sub merged with
and into Molecular with Molecular remaining as the surviving entity after the
merger and a wholly owned subsidiary of the Company (the “Merger”).  At the
Effective Time, the Company’s certificate of incorporation was amended to change
its legal name from “Threshold Pharmaceuticals, Inc.” to “Molecular Templates,
Inc.”

B.The Parties are executing and delivering this Agreement in reliance upon the
exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act and the provisions of Regulation D (“Regulation D”) or other
applicable exemptions from registration, as promulgated by the U.S. Securities
and Exchange Commission (the “SEC”) under the Securities Act.

C.The Investors wish to purchase, severally but not jointly, from the Company,
and the Company wishes to sell and issue to the Investors, immediately following
the closing of the Merger and upon the terms and conditions stated in this
Agreement, units (“Units”) having an aggregate purchase price of $40,000,000,
each such Unit consisting of (i) one (1) share of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and (ii) a warrant to purchase
0.50 shares of Common Stock (the “Warrants”); provided that, for the avoidance
‎of doubt, all share numbers and prices referenced in this Agreement are
subsequent to the [___]-for-1 reverse split that became effective concurrently
with the Effective Time (the “Reverse Split”).

D.Contemporaneously with the execution and delivery of this Agreement, the
Parties will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company agrees to provide certain registration rights with respect to
the Shares and the Warrant Shares under the Securities Act and applicable state
securities Laws.

 

--------------------------------------------------------------------------------

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.Definitions.  In addition to those terms defined elsewhere in this Agreement,
for the purposes of this Agreement, the following terms shall have the meanings
set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Business Day” means any day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company and any executive
officers of the Subsidiaries.

“Contract” means any written agreement, contract, subcontract, lease,
understanding, arrangement, instrument, note, option, warranty, purchase order,
license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Insider” means each director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of twenty percent (20%) or
more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, and any promoter connected with the Company in any
capacity on  the Effective Date.

“Law” or “Laws” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any governmental authority.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
results of operations, financial condition, business or prospects of the Company
and its Subsidiaries taken as a whole or (ii) the ability of the Company to
perform its obligations under the Transaction Documents; provided that any of
the following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (a) effects caused by changes or circumstances affecting general
market conditions in the U.S. economy or elsewhere in the world or which are

2

--------------------------------------------------------------------------------

 

generally applicable to the industry in which the Company operates; (b) effects
resulting from or relating to the announcement or disclosure of the sale of the
Securities or the other transactions contemplated by this Agreement; (c) effects
resulting from any changes in the share price or trading volume of the Common
Stock; (d) effects caused by any change in Law; and (e) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement.

“Order” means any order, writ, injunction, judgment or decree.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Purchase Price” means $[____] per Unit.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Required Investors” means the Investors beneficially owning (calculated in
accordance with Rule 13d-3 under the Exchange Act) a majority of the aggregate
outstanding Shares.

“Securities” means the Units, the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” means the aggregate number of shares of Common Stock being purchased by
the Investors hereunder.

“Subscription Amount” means, with respect to each Investor, the aggregate amount
to be paid for the Units purchased by such Investor hereunder as indicated on
such Investor’s signature page hereto next to the heading “Aggregate Purchase
Price (Subscription Amount)” in United States dollars.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first Person.  For clarity, for purposes of this Agreement Molecular
Templates, Inc. shall be considered a Subsidiary of the Company.

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the Warrants.

3

--------------------------------------------------------------------------------

 

2.Purchase and Sale of the Units.  Subject to the terms and conditions of this
Agreement, at the Closing, each Investor shall severally, and not jointly,
purchase, and the Company shall sell and issue to such Investor, such number of
Units equal to the quotient resulting from dividing (i) the Subscription Amount
for such Investor by (ii) the Purchase Price, rounded down to the nearest whole
Share.  The Warrants shall have an exercise price equal to $[____] per Warrant
Share (subject to adjustment as provided in such Warrants).

3.Closing.  The closing of the issuance and sale of the Units (the “Closing”)
shall occur remotely via the exchange of documents and signatures on the
Effective Date, which Closing shall occur immediately after and on the same day
as the Effective Time of the Merger.  At the Closing, each Investor shall
deliver or cause to be delivered to the Company the Subscription Amount for such
Investor, via wire transfer of immediately available funds pursuant to the wire
instructions delivered to such Investor by the Company prior to the
Closing.  Promptly after the Closing, the Company shall (i) instruct the
transfer agent for the Common Stock (the “Transfer Agent”) to credit each
Investor the number of Shares set forth on such Investor’s signature page hereto
(and, upon request of such Investor, shall instruct the Transfer Agent to
deliver stock certificates to such Investor representing such Shares) and
(ii) deliver to each Investor a Warrant, executed by the Company and registered
in the name of such Investor, exercisable for the number of Warrant Shares as
indicated on such Investor’s signature page hereto next to the heading
“Underlying Shares Subject to Warrant”.

[NOTE:  REPRESENTATIONS  AND WARRANTIES

SUBJECT TO FURTHER NEGOTIATION BY THE PARTIES]

4

--------------------------------------------------------------------------------

 

4.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedule”) or as disclosed in
the SEC Filings, as of the Effective Date:

4.1Organization, Good Standing and Qualification.  Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its assets.  Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of its business makes such
qualification necessary unless the failure to so qualify or be in good standing
would not reasonably be expected to have a Material Adverse Effect.  

4.2Authorization.  The Company has all requisite corporate power and authority
and has taken all requisite action on the part of the Company, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of the Transaction Documents, (ii) the authorization of the performance
of all obligations of the Company hereunder or thereunder and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Securities.  The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

4.3Capitalization.  

(a)As of the Effective Date (and as of immediately following the Effective
Time), the authorized capital stock of the Company consists of (i) [●] shares of
Common Stock, of which [●] shares are issued and outstanding as of immediately
following the Effective Time, and (ii) [●] shares of preferred stock, par value
$0.001 per share, of which no shares are outstanding as of the Effective Date.
No shares of capital stock are held in Company’s treasury. All outstanding
shares of Common Stock are duly authorized, validly issued, fully paid and
non-assessable and were issued in compliance with all applicable federal and
state securities Laws.

(b)As of the Effective Date (and as of immediately following the Effective
Time), the Company had reserved an aggregate of [●] shares of Common Stock, net
of exercises, for issuance to employees, consultants and non-employee directors
pursuant to the [Company Equity Plan], under which options were outstanding for
an aggregate of [●] shares of Common Stock. All shares of Common Stock subject
to issuance as aforesaid, upon issuance on the terms and conditions specified in
the instruments pursuant to which they are issuable, would be duly authorized,
validly issued, fully paid and non-assessable.

(c)Except for the outstanding warrants set forth in Section 4.3 of the
Disclosure Schedule, there are no: (i) outstanding subscription, option, call,
warrant or right

5

--------------------------------------------------------------------------------

 

(whether or not currently exercisable) to acquire any shares of the capital
stock or other securities of the Company or any Subsidiary thereof; (ii)
outstanding security, instrument or obligation that is or may become convertible
into or exchangeable for any shares of the capital stock or other securities of
the Company or any Subsidiary thereof; (iii) stockholder rights plan (or similar
plan commonly referred to as a “poison pill”) or Contract under which the
Company or any Subsidiary thereof are or may become obligated to sell or
otherwise issue any shares of its capital stock or any other securities; or (iv)
condition or circumstance that may give rise to or provide a basis for the
assertion of a claim by any Person to the effect that such Person is entitled to
acquire or receive any shares of capital stock or other securities of the
Company or any Subsidiary thereof.  There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, restricted stock units,
equity-based awards or other similar rights with respect to the Company or any
Subsidiary thereof.

(d)Except as set forth in Section 4.3 of the Disclosure Schedule, (i) none of
the outstanding shares of Common Stock are entitled or subject to any preemptive
right, right of repurchase or forfeiture, right of participation, right of
maintenance or any similar right; (ii) none of the outstanding shares of Common
Stock are subject to any right of first refusal in favor of the Company; (iii)
there are no outstanding bonds, debentures, notes or other indebtedness of the
Company or any Subsidiary thereof having a right to vote on any matters on which
the stockholders of Company have a right to vote; and (iv) there is no Contract
to which the Company or any Subsidiary thereof is a party relating to the voting
or registration of, or restricting any Person from purchasing, selling, pledging
or otherwise disposing of (or from granting any option or similar right with
respect to), any shares of Common Stock (other than the Registration Rights
Agreement and this Agreement).  Neither the Company nor any Subsidiary thereof
is under any obligation, or is bound by any Contract pursuant to which it may
become obligated, to repurchase, redeem or otherwise acquire any outstanding
shares of Common Stock or other securities.

4.4Valid Issuance.  The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer imposed by applicable securities Laws.  The Warrants
have been duly authorized and, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, and shall
be free and clear of all encumbrances and restrictions (other than those created
by the Investors), except for restrictions on transfer imposed by applicable
securities Laws. The Warrant Shares issuable upon exercise of the Warrants have
been duly authorized and, when issued and paid for in accordance with the terms
of the Warrants, will be duly and validly issued, fully paid and nonassessable,
and shall be free and clear of all encumbrances and restrictions (other than
those created by the Investors), except for restrictions on transfer imposed by
applicable securities Laws.  

4.5Consents.  The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any governmental
authority other than those that have been made or obtained prior to the
Effective Date and post-sale filings pursuant to securities Laws and the rules
and regulations of The NASDAQ Stock Market LLC, which the Company undertakes to
file within the applicable time periods.

6

--------------------------------------------------------------------------------

 

4.6SEC Filings.

(a)The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act for the three
(3)-year  period preceding the Effective Date (or such shorter period as the
Company was required by Law to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Filings”).

(b)At the time of filing thereof, or to the extent corrected by a subsequent
filing, the SEC Filings complied as to form in all material respects with all
applicable requirements of the Exchange Act and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

(c)Each registration statement and any amendment thereto filed by the Company
during the three (3) year period preceding the Effective Date pursuant to the
Securities Act, as of the date such statement or amendment became effective,
complied as to form in all material respects with the Securities Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed during the three (3) year
period preceding the Effective Date pursuant to Rule 424(b) under the Securities
Act, as of its issue date and as of the closing of any sale of securities
pursuant thereto, did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

4.7No Material Adverse Change.  Since January 1, 2017, except for the Merger or
as identified and described in the SEC Filings, there has not been (i) any
change in the consolidated assets, liabilities, financial condition or operating
results of the Company or its Subsidiaries from that reflected in the financial
statements included in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2017, except for changes in the ordinary course of
business that have not had a Material Adverse Effect, or (ii) any event or
condition that has had a Material Adverse Effect.

4.8No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not (i) conflict with or result in a material breach
or material violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect as of immediately prior to the Closing, or (b) any Law
or Order of any governmental authority (including any court, domestic or
foreign), in each case having jurisdiction over the Company, any Subsidiary
thereof or any of their respective assets or properties, or (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
any Subsidiary thereof or give to others any rights of termination, amendment,
acceleration or

7

--------------------------------------------------------------------------------

 

cancellation (with or without notice, lapse of time or both) of, any Contract;
except in the case of clauses (i)(b) and (ii) such as would not have a Material
Adverse Effect.

4.9Tax Matters.  The Company and each of its Subsidiaries has timely filed all
material tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental authorities.  All such tax returns
were correct and complete in all material respects and have been prepared in
material compliance with all applicable Laws.  The Company and each Subsidiary
thereof have paid all material taxes due and owing on or before the Effective
Date, except those being contested in good faith with respect to which adequate
reserves have been reserved for on the books of the Company.

4.10Transfer Taxes. There are no transfer taxes or other similar fees or charges
under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Securities.

4.11Litigation.  There is no claim, action, suit, arbitration or similar
proceeding pending against or affecting or, to the Company’s Knowledge,
threatened against the Company, its Subsidiaries or any of its or their
properties or, to the Company’s Knowledge, any director or officer of the
Company (in his or her capacity as such), in each case that would have a
Material Adverse Effect.

4.12Financial Statements.  The financial statements of the Company contained or
incorporated by reference in each SEC Filing (i) complied as to form in all
material respects with the rules and regulations of the SEC with respect thereto
as in effect at the time of filing (or to the extent corrected by a subsequent
restatement); (ii) present fairly, in all material respects, the consolidated
financial position of the Company and its Subsidiaries as of the dates presented
and the results of operations and cash flows for the periods presented; and
(iii) were prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (except as may be indicated
in the notes to such financial statements or, in the case of unaudited financial
statements, as permitted by Form 10-Q of the SEC, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments).  

4.13Intellectual Property. The Company and each of its Subsidiaries owns,
possesses, licenses or has other rights to use, or can obtain on commercially
reasonable terms, all patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) used in the conduct of the Company’s
and each of its Subsidiaries’ businesses as now conducted or as proposed in the
SEC Filings to be conducted (the “Company Intellectual Property”). To the
Knowledge of the Company, there are no rights of third parties to any owned
Company Intellectual Property, other than as licensed by the Company. To the
Knowledge of the Company, there is no infringement by third parties of any owned
Company Intellectual Property. There is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any Company Intellectual Property. There is no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding or
claim by others challenging the

8

--------------------------------------------------------------------------------

 

validity or scope of any owned Company Intellectual Property. There is no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding or
claim by others that the Company infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others. To the
Company’s Knowledge, there are no material facts required to be disclosed to the
U.S. Patent and Trademark Office (“USPTO”) which have not been disclosed to the
USPTO and which would preclude the grant of a patent in connection with any
patent application of the Company Intellectual Property or could form the basis
of a finding of invalidity with respect to any issued patents of the Company
Intellectual Property.

4.14Disclosure. The Company understands and confirms that the Investors will
rely on the foregoing representations in effecting transactions in securities of
the Company. To the Knowledge of the Company, all due diligence materials
regarding the Company, its Subsidiaries, their businesses and the transactions
contemplated hereby, furnished by or on behalf of the Company or its
Subsidiaries to the Investors upon their request are, when taken together with
the SEC Filings and the Disclosure Schedule, true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

4.15Contracts. Each franchise, contract or other document of a character
required to be described in the SEC Filings or to be filed as an exhibit to the
SEC Filings under the Securities Act and the rules and regulations promulgated
thereunder (collectively, the “Material Contracts”) is so described or filed.

4.16Compliance. Except as would not, individually or in the aggregate, result in
a Material Adverse Effect: (i) the Company and each of its Subsidiaries are and
have been for the three (3)-year period preceding the date hereof in compliance
with statutes, laws, ordinances, rules and regulations applicable to them for
the ownership, testing, development, manufacture, packaging, processing, use,
labeling, storage, or disposal of any product manufactured by or on behalf of
the Company or its Subsidiaries or out-licensed by the Company or its
Subsidiaries (a “Company Product”), including without limitation, the Federal
Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., the Public Health
Service Act, 42 U.S.C. § 262, similar laws of other governmental entities and
the regulations promulgated pursuant to such laws (collectively, “Applicable
Laws”); (ii) the Company and its Subsidiaries possess all material licenses,
certificates, approvals, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws and/or for the ownership of their
respective properties or the conduct of their respective businesses as it
relates to a Company Product and as described in the SEC Filings (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and the Company and its Subsidiaries are not in violation of any material term
of any such Authorizations; (iii) neither the Company nor any of its
Subsidiaries have received any written notice of adverse finding, warning letter
or other written correspondence or notice from the U.S. Food and Drug
Administration (the “FDA”) or any other governmental entity alleging or
asserting noncompliance with any Applicable Laws or Authorizations relating to a
Company Product; (iv) neither the Company nor its Subsidiaries have received
written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
entity or third party alleging that any Company Product, operation or activity
related to a Company Product is in violation of any Applicable Laws or

9

--------------------------------------------------------------------------------

 

Authorizations or has any Knowledge that any such governmental entity or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding, nor, to the Company’s Knowledge, has there been any
noncompliance with or violation of any Applicable Laws by the Company or any of
its Subsidiaries that would reasonably be expected to require the issuance of
any such written notice or result in an investigation, corrective action, or
enforcement action by the FDA or similar governmental entity with respect to a
Company Product; (v) neither the Company nor any of its Subsidiaries have
received written notice that any governmental entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations or
has any Knowledge that any such governmental entity has threatened or is
considering such action with respect to a Company Product; and (vi) the Company
and each of its Subsidiaries have filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete correct in all material respects and not misleading on the date filed
(or were corrected or supplemented by a subsequent submission). To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries nor any of their
respective directors, officers, employees or agents, has made, or caused the
making of, any false statements on, or material omissions from, any other
records or documentation prepared or maintained to comply with the requirements
of the FDA or any other governmental entity.

4.17Compliance in Clinical Trials. The clinical studies and tests conducted by
the Company and each of its Subsidiaries or on behalf of the Company or any of
its Subsidiaries, have been and, if still pending, are being conducted in all
material respects pursuant to all Applicable Laws and Authorizations; the
descriptions of the results of such clinical studies and tests contained in the
SEC Filings are accurate and complete in all material respects and fairly
present the data derived from such clinical studies and tests; the Company (on a
consolidated basis) is not aware of any clinical studies or tests, the results
of which the Company (on a consolidated basis) believes reasonably call into
question the research, nonclinical or clinical study or test results described
or referred to in the SEC Filings when viewed in the context in which such
results are described; and neither the Company nor any of its Subsidiaries have
received any written notices or correspondence from any governmental entity
requiring the termination, suspension or material modification of any clinical
study or test conducted by or on behalf of the Company or any of its
Subsidiaries.

4.18Investment Company. The Company (on a consolidated basis with its
Subsidiaries) is not and, after giving effect to the offering and sale of the
Securities, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.

4.19Governmental Permits, Etc. The Company and each of its Subsidiaries possess
all material licenses, certificates, permits and other authorizations issued by
all applicable authorities necessary to conduct their respective businesses, and
the Company and each of its Subsidiaries have not received any written notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business.

10

--------------------------------------------------------------------------------

 

4.20Internal Control over Financial Reporting. The Company (on a consolidated
basis) maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal controls over
financial reporting are effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and the Company is not aware of any material weakness in its internal
controls over financial reporting. The Company maintains “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective.

4.21Labor. No labor problem or dispute with the employees of the Company or any
of its Subsidiaries exists or, to the Knowledge of the Company, is threatened.

4.22ERISA. None of the following events has occurred or exists: (i) a failure to
fulfill the obligations, if any, under the minimum funding standards of Section
302 of the United States Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and the regulations and published interpretations thereunder
with respect to a Plan that is required to be funded, determined without regard
to any waiver of such obligations or extension of any amortization period; (ii)
an audit or investigation by the Internal Revenue Service, the U.S. Department
of Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by any of the Company that could have a
Material Adverse Effect; (iii) any breach of any contractual obligation, or any
violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company that would reasonably be
expected to have a Material Adverse Effect. None of the following events has
occurred or is reasonably likely to occur: (i) a material increase in the
aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company compared to the amount of such contributions
made in the most recently completed fiscal year of the Company; (ii) a material
increase in the “accumulated post-retirement benefit obligations” (within the
meaning of Statement of Financial Accounting Standards 106) of the Company
compared to the amount of such obligations in the most recently completed fiscal
year of the Company; (iii) any event or condition giving rise to a liability
under Title IV of ERISA that could have a Material Adverse Effect; or (iv) the
filing of a claim by one or more employees or former employees of the Company
related to their employment that could have a Material Adverse Effect. For
purposes of this paragraph, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company may have any liability.

4.23Environmental Laws. The Company and each of its Subsidiaries (i) is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic

11

--------------------------------------------------------------------------------

 

substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received and is in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its business and
(iii) have not received notice of any actual or potential liability under any
environmental law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business. The
Company nor any of its Subsidiaries have been named as a “potentially
responsible party” under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended.

4.24Foreign Corrupt Practices. The Company (on a consolidated basis) is not nor,
to the Knowledge of the Company, any director, officer, agent, or employee of
the Company or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA.

4.25Money Laundering Laws. The operations of the Company and each of its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

4.26OFAC. Neither the Company nor any of its Subsidiaries are nor, to the
Knowledge of the Company, any director, officer, agent or employee of the
Company or any of its Subsidiaries (i) is currently subject to any sanctions
administered or imposed by the United States (including any administered or
enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, or the Bureau of Industry and Security
of the U.S. Department of Commerce), the United Nations Security Council, the
European Union, or the United Kingdom (including sanctions administered or
controlled by Her Majesty’s Treasury) (collectively, “Sanctions” and such
persons, “Sanction Persons”) or (ii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person in any manner
that will result in a violation of any economic Sanctions by, or could result in
the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). Neither the Company nor any of its Subsidiaries is nor, to the
Knowledge of the Company, any director, officer, agent, or employee of the
Company or any of its Subsidiaries, is a person that is, or is 50% or more owned
or otherwise controlled by a person that is: (i) the subject of any Sanctions;
or (ii) located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions that broadly prohibit dealings

12

--------------------------------------------------------------------------------

 

with that country or territory (currently, Cuba, Iran, North Korea, Sudan, and
Syria) (collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).
The Company nor any of its Subsidiaries have engaged in any dealings or
transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the preceding 3 years, nor does the Company (on a
consolidated basis) have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries.

4.27Compliance with Listing Requirements.  The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and is listed on the NASDAQ
Capital Market (the “NASDAQ Capital Market”).  The Company is in compliance with
the listing and listing maintenance requirements of the NASDAQ Capital Market
applicable to it for the continued trading of its Common Stock on the NASDAQ
Capital Market.  The Company has not received any notification that the SEC, the
NASDAQ Capital Market or the Financial Industry Regulatory Authority, Inc.
(“FINRA”) is contemplating terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NASDAQ Capital
Market.

4.28Reserved.

4.29No Integrated Offering.  Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the Company has not,
directly or indirectly through any agent, made any offers or sales of, or
solicited any offers to buy, any Company “security” (as defined in the
Securities Act) under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of any of the
Securities under the Securities Act.

4.30Private Placement.  Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, and in reliance thereon, the
offer and sale of the Securities to the Investors as contemplated hereby is
exempt from the registration requirements of the Securities Act.

4.31Shell Company.  The Company is not, and was not in the past, an “ineligible
issuer” (as defined in Rule 405 promulgated under the Securities Act).

4.32Use of Form S-3.  The Company meets the registration and transaction
requirements for use of Form S-3 for the registration of the resale of the
Shares and the Warrant Shares by the Investors, subject to the SEC’s guidance
and interpretations regarding secondary offerings being considered primary
offerings.

4.33No Stop Order; Shares Approved for Listing.  No stop order or suspension of
trading has been imposed as of the Effective Date by the NASDAQ Capital Market,
the SEC or any other governmental authority or regulatory body with respect to
public trading in the Common Stock.  The NASDAQ Capital Market has approved the
listing of the Shares and the Warrant Shares.

4.34Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and any of the Company’s directors or officers (in their capacities as
such) to comply

13

--------------------------------------------------------------------------------

 

with any applicable provision of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith, including, without
limitation, Section 402 relating to loans.

4.35Consummation of Merger.  The Reverse Split has been effected and the
Effective Time of the Merger has occurred.

5.Representations and Warranties of the Investors.  Each Investor hereby
severally, and not jointly, represents and warrants to the Company that, as of
the Effective Date:

5.1Organization and Existence.  Such Investor is a duly organized, validly
existing corporation, limited partnership or limited liability company and in
good standing under the Laws of the jurisdiction of its organization.

5.2Authorization.  Such Investor has the requisite corporate (or similar) power
and authority and has taken all requisite action on the part of such Investor,
its officers, directors, members and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents to which such
Investor is a party and (ii) the authorization of the performance of all
obligations of the Investor hereunder or thereunder.  The Transaction Documents
to which such Investor is a party constitute the legal, valid and binding
obligations of the Investor, enforceable against such Investor in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

5.3No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by such Investor will not (i) conflict
with or result in a material breach or material violation of (a) any of the
terms and provisions of, or constitute a material default under, its
organizational documents, as in effect as of immediately prior to the Closing,
or (b) any Law or Order of any governmental agency or body or any court,
domestic or foreign, in each case having jurisdiction over such Investor or any
of its assets or properties, or (ii) conflict with, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, result in the creation of any lien, encumbrance or other adverse claim
upon any of the properties or assets of such Investor or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, indenture or
instrument to which such Investor is a party; except in the case of clauses
(i)(b) and (ii) such as would not have a material adverse effect on the ability
of such Investor to perform its obligations hereunder.

5.4Purchase Entirely for Own Account.  The Securities to be received by such
Investor hereunder, including the Warrant Shares upon exercise of the Warrants,
will be acquired for such Investor’s own account, not as nominee or agent, and
not with a view to the resale or distribution of any part thereof in violation
of the Securities Act, and such Investor has no present agreement, understanding
or intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act without prejudice,
subject, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities Laws.

14

--------------------------------------------------------------------------------

 

5.5Investment Experience.  Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.6Disclosure of Information.  Such Investor has had an opportunity to review
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities.  Such Investor
acknowledges that copies of the SEC Filings have been made available to it,
including, without limitation, copies of the definitive proxy statement filed by
the Company on [●], 2017 and the Merger Agreement.  Such Investor has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

5.7Restricted Securities.  Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Securities may be
resold without registration under the Securities Act only in certain limited
circumstances.  Such Investor understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities Laws, and may
not be offered for sale, sold, assigned or transferred unless (a) subsequently
registered thereunder, (b) such Investor shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (c)
such Investor provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, as amended, (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the Securities Act or any state securities Laws or to comply with the
terms and conditions of any exemption thereunder.  

5.8Investor Status.  At the time such Investor was offered the Securities, it
was, and at the Effective Date it is, and on each date on which it exercises the
Warrants it will be, an “accredited investor” as defined in Rule 501(a) under
the Securities Act.  Such Investor is not a registered broker-dealer registered
under Section 15(a) of the Exchange Act, or a member of FINRA or an entity
engaged in the business of being a broker-dealer.  Such Investor is not
affiliated with any broker-dealer registered under Section 15(a) of the Exchange
Act, or a member of FINRA or an entity engaged in the business of being a
broker-dealer.  

5.9Reliance on Exemptions. Such Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements

15

--------------------------------------------------------------------------------

 

of federal and state securities Laws and that the Company is relying in part
upon the truth and accuracy of, and such Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Investor set forth in the Transaction Documents in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
the Securities.

5.10No General Solicitation.  Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

5.11Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary thereof or any Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

5.12Prohibited Transactions.  Since the earlier of (i) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (ii) thirty
(30) days prior to the Effective Date, neither such Investor nor any Affiliate
of such Investor which (a) had knowledge of the transactions contemplated
hereby, (b) has or shares discretion relating to such Investor’s investments or
trading or information concerning such Investor’s investments, including in
respect of the Securities, or (c) is subject to such Investor’s review or input
concerning such Affiliate’s investments or trading has, directly or indirectly,
effected or agreed to effect any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Shares.  Such Investor acknowledges that the
representations, warranties and covenants contained in this Section 5.12 are
being made for the benefit of the Investors as well as the Company and that each
of the other Investors shall have an independent right to assert any claims
against such Investor arising out of any breach or violation of the provisions
of this Section 5.12.

5.13Rule 506(d) Representation.  Such Investor represents that it is not a
person of the type described in Section 506(d) of Regulation D under the
Securities Act that would disqualify the Company from engaging in a transaction
pursuant to Section 506 of Regulation D under the Securities Act.

5.14Residency.  Such Investor is a resident of that jurisdiction specified on
such Investor’s signature page hereto.

16

--------------------------------------------------------------------------------

 

6.Conditions to Closing.

6.1Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Shares at the Closing is subject to the fulfillment to
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by such Investor (as to itself only):

(a)The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of such
earlier date. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

(b)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, in each
case having authority over the Company or its Subsidiaries, or any order of or
by any applicable governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(c)The Company shall have delivered resolutions of the Board of Directors
certified by the Company’s Corporate Secretary or evidence of other corporate
action by the Company and reasonably acceptable to the Investor effecting the
appointing or election of David Hirsch, M.D., Ph.D. to the Company’s Board of
Directors effective upon the Closing.

(d)The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a) and (b), of this Section 6.1.

(e)The Investors shall have received an opinion of Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo P.C., special counsel to the Company, dated as of the Closing
Date, in form and substance reasonably acceptable to the Investors.

(f)The Company shall have executed and delivered the Transaction Documents to
each Investor.

(g)No stop order or suspension of trading shall have been imposed or threatened
in writing by the NASDAQ Capital Market, the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock. The NASDAQ
Capital Market shall have approved the listing of the Shares.

17

--------------------------------------------------------------------------------

 

6.2Conditions to the Company’s Obligations. The Company’s obligation to sell and
issue the Shares at the Closing to each Investor is subject to the fulfillment
on or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

(a)The representations and warranties made by such Investor in Section 5 hereof
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
hereof as of the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such earlier date. Each Investor shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b)Each Investor shall have delivered its applicable portion of the Purchase
Price to the Company.

(c)Each Investor shall have executed and delivered the Transaction Documents to
the Company.

6.3Termination of Obligations to Effect Closing; Effects.

(a)The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i)Upon the mutual written consent of the Company and the Investors;

(ii)By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii)By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by such Investor; or

(iv)By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred prior to 11:59 PM (New York time) on [●], 2017;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b)In the event of termination by the Company or any Investor of its obligations
to effect the Closing pursuant to this Section 6.3, written notice thereof shall

18

--------------------------------------------------------------------------------

 

forthwith be given to the other Investors by the Company and the other Investors
shall have the right to terminate their obligations to effect the Closing upon
written notice to the Company and the other Investors. Nothing in this
Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

7.Other Covenants and Agreements of the Parties.

7.1Disclosure of Material Non-Public Information.  The Company shall not
disclose material non-public information to the Investors, or to advisors to or
representatives of the Investors, unless prior to disclosure of such information
the Company identifies such information as being material non-public information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material non-public information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto.

7.2Listing of Registrable Securities.  The Company shall promptly secure and
maintain the listing of all of the Registrable Securities (as defined in the
Registration Rights Agreement) pursuant to the terms set forth in the
Registration Rights Agreement.

7.3Legends.  The Securities shall bear the following legends:

(a)“The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

(b)If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

7.4Removal of Legends.

(a)In connection with any sale, assignment, transfer or other disposition of the
Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the Securities Act such that the purchaser acquires freely
tradable securities and upon compliance by such Investor with the requirements
of this Agreement, if requested by such Investor, the Company shall cause the
Transfer Agent to timely remove any restrictive legends related to the book
entry account holding such Securities and make a new, unlegended entry for such
book entry Securities sold or disposed of without restrictive legends, provided
that the Company has received from the Investor customary representations and
other documentation reasonably acceptable to the Company in connection
therewith.

19

--------------------------------------------------------------------------------

 

(b)Subject to receipt from the Investor by the Company and the Transfer Agent of
customary representations and other customary documentation reasonably
acceptable to the Company and the Transfer Agent in connection therewith, upon
the earliest of (i) the Securities being subject to an effective registration
statement covering the resale of the Securities, (ii) such time as the
Securities have been sold pursuant to Rule 144, or (iii) such time as the
Securities are eligible for resale under Rule 144(b)(1) or any successor
provision, the Company shall (A) deliver to the Transfer Agent irrevocable
instructions that the Transfer Agent shall make a new, unlegended entry for such
book entry Securities, together with either (1) a customary representation by
the Investor that Rule 144 applies to the Securities represented thereby or (2)
a statement by the Investor that such Investor has sold the Securities
represented thereby in accordance with the plan of distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more opinions to the effect that the removal of such legends in
such circumstances may be effected under the Securities Act if required by the
Transfer Agent to effect the removal of the legend in accordance with the
provisions of this Agreement.  The Company agrees that following such time as
such legend is no longer required under this Section 7.4, it will, upon an
Investor’s written request and compliance with the immediately preceding
sentence, deliver or cause to be delivered to such Investor, a certificate
representing that such Securities are free from all restrictive and other
legends. Securities subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Investor by crediting the account of the Investor’s
custodian as directed by such Investor.  

7.5Furnishing of Information.  In order to enable the Investors to sell the
Securities under Rule 144, until the date that the Shares and the Warrant Shares
cease to be Registrable Securities (as defined in the Registration Rights
Agreement), the Company shall use its commercially reasonable efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the
Effective Date pursuant to the Exchange Act.  During such period, if the Company
is not required to file reports pursuant to the Exchange Act, it will prepare
and furnish to the Investors and make publicly available in accordance with Rule
144(c) such information as is required for the Investors to sell the Securities
under Rule 144.  

7.6Indemnification of Investors.  Subject to the provisions of this Section 7.6,
the Company will indemnify and hold each Investor harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation, that any such Investor
may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement; provided, however, that the aggregate liability of the Company to
each Investor under this Section 7.6 shall not exceed the amount paid by such
Investor to the Company pursuant to Section 3.  Promptly after receipt by any
Investor (the “Indemnified Person”) of notice of any demand or claim from any
Person that would or might give rise to a claim or the commencement of any
action, proceeding or investigation in respect of which indemnification may be
sought pursuant to this Section 7.6 (a “Third Party Claim”), such Indemnified
Person shall promptly notify the Company in writing, and in reasonable detail,
of such Third Party Claim.  Thereafter, the Indemnified Person will deliver to
the Company, within five (5) Business Days after the Indemnified Person’s
receipt thereof, copies of all notices and documents (including court

20

--------------------------------------------------------------------------------

 

papers) received by the Indemnified Person relating to the Third Party
Claim.  If a Third Party Claim is made against the Company, the Company will be
entitled to participate in the defense thereof and, if it so chooses, to assume
the defense thereof (subject to a reservation of rights) with counsel selected
by the Company by giving the Indemnified Person notice within twenty (20) days
of the Company’s receipt of notice of the Third Party Claim pursuant to this
Section 7.6. If the Company does not give such notice to the Indemnified Person
of the Company’s intent to assume the defense of the Third Party Claim, the
Indemnified Person shall be entitled to assume the defense thereof.  Should the
Company so elect to assume the defense of a Third Party Claim, the Company will
not be liable to the Indemnified Person for legal expenses subsequently incurred
by the Indemnified Person in connection with the defense thereof.  If the
Company assumes such defense, the Indemnified Person will have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Company, it being understood, however,
that the Company will control such defense.  If the Company chooses to defend
any Third Party Claim, then all the Parties will cooperate in the defense or
prosecution of such Third Party Claim.  The Indemnified Person will not admit
any liability with respect to, or settle, compromise or discharge, any Third
Party Claim without the prior written consent of the Company. Notwithstanding
any other provision of this Agreement, the Company shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Person (which consent shall not be unreasonably withheld), unless
such settlement requires only the payment of money that the Company is obligated
to pay.

7.7Equal Treatment of Investors.  No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the Parties to the Transaction Documents.  For clarification purposes,
this provision constitutes a separate right granted to each Investor by the
Company and negotiated separately by each Investor, and is intended for the
Company to treat the Investors as a class and shall not in any way be construed
as the Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

7.8Compliance with Laws.  Notwithstanding any other provision of this Agreement,
each Investor covenants that the Securities may be disposed of only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities Laws.  In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Investor provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the Securities may be sold pursuant to such rule),
or (iv) to its Affiliates, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
an Investor under this Agreement with respect to such transferred Securities.

21

--------------------------------------------------------------------------------

 

7.9Termination of Certain Obligations.  The provisions of Sections 7.1 and 7.2
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as defined in the Registration Rights Agreement) shall terminate.

8.Survival.  The representations, warranties, covenants and agreements contained
in this Agreement shall survive for a period of one (1) year following the
Closing.

9.Miscellaneous.

9.1Assignment.  This Agreement may not be assigned by a party hereto without the
prior written consent of the Company or the Investors, as applicable.

9.2Successors. This Agreement shall be binding solely on, and inure solely to
the benefit of, each of the undersigned and their respective successors and
permitted assigns, and nothing set forth in this Agreement shall be construed to
confer upon or give to any Person other than each of the undersigned and their
respective successors and permitted assigns any benefits, rights or remedies
under or by reason of, or any rights to enforce or cause the Company to enforce,
the equity commitment or any provisions of this Agreement.

9.3Counterparts; Faxes; Electronic Mail.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
also be executed via facsimile or electronic mail, each of which shall be deemed
an original.

9.4Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

22

--------------------------------------------------------------------------------

 

9.5Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery; (ii) if given by facsimile, then such
notice shall be deemed given upon receipt of confirmation of complete
transmittal; (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three (3) days
after such notice is deposited in first class mail, postage prepaid; and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one (1) Business Day after delivery to such carrier.  All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten (10) days’
advance written notice to the other party:

 

If to the Company:

 

Molecular Templates, Inc.

9301 Amberglen Boulevard, Suite 100

Austin, TX  78729

Attn:  [●]

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn:   William C. Hicks

            Matthew J. Gardella

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 

9.6Expenses.  The Parties shall pay their own costs and expenses in connection
herewith; provided, however, following the Closing, the Company shall pay the
reasonable fees and expenses of Longitude Venture Partners III, L.P., including
its reasonable attorney’s fees and costs, up to a maximum aggregate amount of
$175,000.  In the event that legal proceedings are commenced by any party to
this Agreement against another party to this Agreement in connection with any
Transaction Document, the party or parties to such proceeding which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.

9.7Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Required Investors.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.

23

--------------------------------------------------------------------------------

 

9.8Publicity.  Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior written consent of the Company (in the case
of a release or announcement by the Investors) or the Required Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except (i) as such release or announcement may be
required by Law or the applicable rules or regulations of the SEC, any
securities exchange or securities market, in which case the Company or the
Investors, as the case may be, shall allow the Investors or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance or (ii) a public release or announcement in connection with discussions
to investors not including the Required Investors, in which case such consent
shall not be required.  Notwithstanding the foregoing, no Investor may be named
in a public release or announcement concerning the transactions contemplated
hereby without such Investor’s prior written consent. The Investors hereby
acknowledge and agree that no later than the fourth (4th) Business Day after the
Effective Date, the Company shall (x) issue a press release reasonably
acceptable to the Required Investors and (y) file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules and exhibits to this Agreement), the form of Warrant and the
Registration Rights Agreement, as exhibits to such filing (including all
attachments)).  In addition, the Company will make such other filings and
notices in the manner and time required by the SEC or the NASDAQ Capital Market,
the Warrants and the Registration Rights Agreement.

9.9Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable Law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable Law, the Parties hereby waive any provision of Law which
renders any provision hereof prohibited or unenforceable in any respect.

9.10Entire Agreement.  This Agreement, including the Exhibits and the Disclosure
Schedule, the Warrants and the Registration Rights Agreement constitute the
entire agreement among the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, among the Parties with respect to the subject matter hereof and
thereof.

9.11Further Assurances.  The Parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.12Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
Laws of the State of Delaware without regard to the choice of law principles
thereof.  Each of the Parties

24

--------------------------------------------------------------------------------

 

irrevocably submits to the exclusive jurisdiction of the courts of the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular mater, any state or federal court within the
State of Delaware) for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the Parties irrevocably consents to the jurisdiction of any such court in any
such suit, action or proceeding and to the laying of venue in such court.  Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.13Disclaimer.  Except as expressly set forth in this Agreement, no Party makes
any representation or warranty to any other Party of any nature, express or
implied.  Each Investor acknowledges and agrees that in evaluating its
investment in the Securities, it is not relying on any representations,
warranties or information (including the accuracy or completeness thereof) other
than the representations and warranties contained herein and the information
contained in the SEC Filings.

9.14Independent Nature of Investors’ Obligations and Rights.  The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document.  The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor.  Nothing contained in any Transaction
Document, and no action taken by any Investor pursuant thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Investor
acknowledges that no other Investor has acted as agent for such Investor in
connection with making its investment hereunder and that no Investor will be
acting as agent of such Investor in connection with monitoring its investment in
the Securities or enforcing its rights under the Transaction Documents.  Each
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of the Transaction
Documents, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.  The Company
acknowledges that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.

[Signature pages follow]

 

 

 

25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

The Company:

 

Molecular Templates, Inc.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

NAME OF INVESTOR:

 

 

 

 

By:

 

 

 

Name:

Title:

 

        Aggregate Purchase Price (Subscription Amount):

$______________________

 

Number of Shares to be Acquired:____________________

 

Underlying Shares Subject to Warrant: ________________

(50% of the number of Shares to be acquired)

 

Tax ID No.: ____________________

 

            Address for Notice/Residency of Investor:

 

 

 

 

 

 

 

 

Telephone No.:   _______________________

 

Facsimile No.:   ________________________

 

E-mail Address:   ________________________

 

Attention:  _______________________

 

Delivery Instructions:

(if different than above)

 

c/o  _______________________________

 

Street:   ____________________________

 

City/State/Zip: ______________________

 

Attention: __________________________

 

Telephone No.: ____________________________

 

 

 

27

--------------------------------------------------------------------------------

 

Exhibit B

FORM OF

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of [●], 2017 by and among Molecular Templates, Inc. (which name, prior to the
closing of the Merger, was Threshold Pharmaceuticals, Inc.), a Delaware
corporation (the “Company”), and the “Investors” named in that certain
Securities Purchase Agreement by and among the Company and the Investors of even
date herewith (the “Purchase Agreement”).  The Company and the Investors may
each be referred to herein individually as a “Party” and collectively as the
“Parties.”  This Agreement is made pursuant to the Purchase Agreement and shall
be effective as of the Closing.  Capitalized terms used herein have the
respective meanings ascribed thereto in the Purchase Agreement unless otherwise
defined herein.

The Parties hereby agree as follows:

Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Business Day” means any day, other than Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which such shares may hereinafter be reclassified.

“Closing” shall have the meaning provided for in the Purchase Agreement.

“Eligible Market” means any of The New York Stock Exchange, Inc., The NYSE MKT,
The NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate, successor or assign, or permitted transferee of any Investor who is a
subsequent holder of any Registrable Securities.

“Merger Agreement” means that certain Agreement and Plan of Merger and
Reorganization, dated as of March [●], 2017, by and among Molecular Templates,
Inc., Threshold Pharmaceuticals, Inc., a Delaware corporation (“Threshold”), and
Trojan Merger Sub, Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means (i) the Shares, (ii) the Warrant Shares and (iii)
any other securities issued or issuable with respect to or in exchange for
Registrable Securities, whether by merger, charter amendment, stock split,
dividend, recapitalization, or otherwise; provided, that, a security shall cease
to be a Registrable Security upon (A) the sale of such security pursuant to a
Registration Statement or Rule 144 under the Securities Act, or (B) such
security becoming eligible for sale without restriction by the applicable
Investor pursuant to Rule 144.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement and any Remainder
Registration Statements), including (in each case) amendments and supplements to
such Registration Statements, including post-effective amendments, all exhibits
and all material incorporated by reference in such Registration Statements.

“Remainder Registration Statements” has the meaning set forth in Section 2(c).

“Required Investors” means the Investors holding a majority of the Registrable
Securities.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” means the aggregate number of shares of Common Stock issued pursuant to
the Purchase Agreement.

2

--------------------------------------------------------------------------------

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on an Eligible Market, or (c) if the Common
Stock is not listed or quoted as set forth in clauses (a) or (b) hereof, any
Business Day.

“Trading Market” means The New York Stock Exchange, Inc., The NYSE MKT, The
NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ Capital
Market  or any other Eligible Market, or any national securities exchange,
market or trading or quotation facility on which the Common Stock is then listed
or quoted.

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

Registration.

Registration Statements.

Initial Registration Statement.  Promptly following the date of closing of the
purchase and sale of the securities contemplated by the Purchase Agreement
(the “Closing Date”), but no later than sixty (60) days after the Closing Date
(the “Filing Deadline”), the Company shall file with the SEC, to include (by way
of filing, amendment or otherwise) the Registrable Securities sold in connection
with the Purchase Agreement, the Initial Registration Statement, so as to cover
the resale of the Registrable Securities.  The Initial Registration Statement
shall be on Form S-3 (except if the Company is then ineligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on such other form available to register for resale the Registrable
Securities as a secondary offering) subject to the provisions of Section
2(a)(ii).  Subject to any SEC comments, such Registration Statement shall
include the plan of distribution in substantially the form attached hereto as
Exhibit A; provided, however, that no Investor shall be named as an
“underwriter” in the Registration Statement without the Investor’s prior written
consent.  Unless such Registration Statement includes 100% of the Registrable
Securities then outstanding, such Registration Statement shall not include any
shares of Common Stock or other securities for the account of any other holder
without the prior written consent of the Required Investors.  The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Investors and their counsel prior to its filing or other
submission.

Alternative Form of Registration Statement.  In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Investors
and (ii) undertake to register the Registrable Securities on Form S-3 promptly
after such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

3

--------------------------------------------------------------------------------

Expenses.  The Company will pay all reasonable expenses associated with
effecting the registration of the Registrable Securities pursuant to this
Section 2, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, and
reasonable fees and expenses of one counsel to the Investors up to an aggregate
cap of Thirty-five Thousand Dollars ($35,000), but excluding discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.

Effectiveness.

The Company shall use commercially reasonable efforts to have each Registration
Statement declared effective as soon as practicable after filing, and in any
event no later than one hundred twenty (120) days after the Closing (the
“Effectiveness Deadline”).  The Company shall notify the Investors by facsimile
or e-mail as promptly as practicable, and in any event, within twenty-four (24)
hours, after any Registration Statement is declared effective and shall
simultaneously provide the Investors with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby.

For not more than thirty (30) consecutive days or for a total of not more than
sixty (60) days in any twelve (12) month period, the Company may suspend the use
of any Prospectus included in any Registration Statement contemplated by this
Section in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify each Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of an Investor) disclose to such
Investor any material non-public information giving rise to an Allowed Delay and
(b) advise the Investors in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay.

Rule 415; Cutback.  If at any time the SEC informs the Company that all of the
Registrable Securities cannot, based on the provisions of Rule 415 under the
Securities Act, be registered for resale as a secondary offering on a single
registration statement, or requires any Investor to be named as an
“underwriter,” the Company shall use its commercially reasonable efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a valid secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that none of the Investors is an “underwriter.”  In
the event that, despite the Company’s commercially reasonable efforts and
compliance with the terms of this Section 2(c), the SEC refuses to alter its
position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the

4

--------------------------------------------------------------------------------

“SEC Restrictions”); provided, however, that the Company shall not agree to name
any Investor as an “underwriter” in such Registration Statement without the
prior written consent of such Investor.  Any cut-back imposed on the Investors
pursuant to this Section 2(c) shall be allocated among the Investors on a pro
rata basis and, unless otherwise directed in writing by an Investor as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Registration Statement will first be reduced first by the Warrant Shares
(applied, in the case that some Warrant Shares may be registered, to the
Investors on a pro rata basis based on the total number of unregistered Warrant
Shares held by such Investors) and second by the Shares (applied, in the case
that some Shares may be registered, to the Investors on a pro rata basis based
on the total number of unregistered Shares held by such Investors), in each case
subject to a determination by the SEC that certain Investors must be reduced
first based on the number of Registrable Securities held by such Investors.  For
the avoidance of doubt, for purposes of this Section 2(c), the term
“commercially reasonable efforts” shall not require the Company to institute or
maintain any action, suit or proceeding against the SEC or any member of the
Staff of the SEC.  In the event the Company amends the Initial Registration
Statement or files a new Initial Registration Statement, as the case may be, to
remove the Cut Back Shares, the Company will use its commercially reasonable
efforts to file with the SEC, as promptly as allowed by SEC, one or more
registration statements on Form S-3 or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended, or the new Registration Statement
(the “Remainder Registration Statements”).

If:  (i) the Initial Registration Statement is not filed with the SEC on or
prior to the Filing Deadline, (ii) the Initial Registration Statement is not
declared effective by the SEC (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline or (iii) after its Effective
Date, except in the case of an Excluded Event (as defined in Section 2(e)), (A)
such Registration Statement ceases for any reason (including without limitation
by reason of a stop order, or the Company’s failure to update the Registration
Statement) to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Investors are not permitted
to utilize the Prospectus therein to resell such Registrable Securities for any
reason (other than due to a change in the “Plan of Distribution” or the
inaccuracy of any information regarding the Investors), in each case, for more
than an aggregate of twenty (20) consecutive Trading Days or forty-five (45)
Trading Days (which need not be consecutive days) during any twelve (12) month
period (other than as a result of a breach of this Agreement by an Investor), or
(iv) if none of the Initial Registration Statement or a Remainder Registration
Statement is effective and the Company fails to satisfy the current public
information requirement pursuant to Rule 144(c)(1) as a result of which the
Investors who are not affiliates are unable to sell Registrable Securities
without restriction under Rule 144 (or any successor thereto), (any such failure
or breach in clauses (i) through (iv) above being referred to as an “Event,”
and, for purposes of clauses (i), (ii) or (iv), the date on which such Event
occurs, or for purposes of clause (iii), the date on which such twenty (20) or
forty-five (45) Trading Day period is exceeded, being referred to as an “Event
Date”), then, as the sole recourse, the Investors may have hereunder or under
applicable law, (x) within five (5) Business Days after an Event Date relating
to a failure in clause (i) only, the Company shall pay to each Investor an
amount in cash, as liquidated damages and not as a penalty, equal to one percent
(1.0%) of the aggregate purchase price paid by such Investor pursuant to the
Purchase Agreement for any Registrable Securities held by such Investor on such
Event Date; and (y) on each thirty (30)-day anniversary

5

--------------------------------------------------------------------------------

(or pro rata portion thereof) following any Event Date (including, for the
avoidance of doubt, a failure in clause (i), in which case each thirty (30)-day
anniversary shall be measured commencing on the 31st day following such Event
Date) until the earlier of (1) the applicable Event is cured or (2) the
Registrable Securities are eligible for resale pursuant to Rule 144 without
manner of sale or volume restrictions, the Company shall pay to each Investor an
amount in cash, as partial liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one percent (1.0%) of the aggregate purchase price paid by
such Investor pursuant to the Purchase Agreement for any unregistered
Registrable Securities then held by such Investor. The Parties agree that (1)
notwithstanding anything to the contrary herein or in the Purchase Agreement, no
Liquidated Damages shall be payable with respect to any period after the
expiration of the Effectiveness Period (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline) and in no event shall the aggregate amount of Liquidated
Damages payable to an Investor exceed, in the aggregate, six percent (6.0%) of
the aggregate purchase price paid by such Investor pursuant to the Purchase
Agreement and (2) in no event shall the Company be liable in any thirty (30)-day
period for Liquidated Damages under this Agreement in excess of one percent
(1.0%) of the aggregate purchase price paid by the Investors pursuant to the
Purchase Agreement. Unless otherwise specified in this Section 2(d), the
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event, except in the
case of the first Event Date.  Notwithstanding the foregoing, nothing shall
preclude any Investor from pursuing or obtaining any specific performance with
respect to this Section 2(d) in accordance with applicable law.  The Company
shall not be liable for Liquidated Damages under this Agreement as to any
Registrable Securities which are not permitted by the SEC to be included in a
Registration Statement from the time that it is determined that such Registrable
Securities are not permitted to be registered until such time as the provisions
of this Agreement as to the Remainder Registration Statements required to be
filed hereunder are triggered, in which case the provisions of this Section 2(d)
shall once again apply, if applicable.  In such case, the Liquidated Damages
shall be calculated to only apply to the percentage of Registrable Securities
which are permitted by the SEC to be included in such Registration
Statement.  The Effectiveness Deadline for a Registration Statement shall be
extended without default or Liquidated Damages hereunder in the event that the
Company’s failure to obtain the effectiveness of the Registration Statement on a
timely basis results from the failure of a Purchaser to timely provide the
Company with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities Act
(in which the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Purchaser).

Notwithstanding anything in this Agreement to the contrary, the Company may, by
written notice to the Investors, suspend sales under a Registration Statement
after the effective date thereof and/or require that the Investors immediately
cease the sale of shares of Common Stock pursuant thereto and/or defer the
filing of any subsequent Registration Statement if the Company is engaged in a
material merger, acquisition or sale or any other pending development that the
Company believes may be material, and the Board of Directors determines in good
faith, by appropriate resolutions, that, as a result of such activity, (A) it
would be materially detrimental to the Company (other than as relating solely to
the price of the Common Stock) to maintain a Registration Statement at such time
or (B) it is in the best interests of the Company to suspend sales under such
registration at such time (an “Excluded Event”).  Upon

6

--------------------------------------------------------------------------------

receipt of such notice, each Investor shall immediately discontinue any sales of
Registrable Securities pursuant to such registration until such Investor is
advised in writing by the Company that the current Prospectus or amended
Prospectus, as applicable, may be used. In no event, however, shall this right
be exercised to suspend sales beyond the period during which (in the good faith
determination of the Company’s Board of Directors) the failure to require such
suspension would be materially detrimental to the Company.  The Company’s rights
under this Section 2(e) may be exercised for a period of no more than twenty
(20) Trading Days at a time and not more than two times in any twelve-month
period, without such suspension being considered as part of an Allowed
Delay.  Immediately after the end of any suspension period under this
Section 2(e), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Investors to publicly resell their
Registrable Securities pursuant to such effective Registration Statement.

Company Obligations.  At such time as the Company is obligated to file a
Registration Statement with the SEC pursuant to Section 2, the Company will use
commercially reasonable efforts to effect the registration of the Registrable
Securities in accordance with the terms hereof, and pursuant thereto the Company
will:

use commercially reasonable efforts to cause such Registration Statement to
become effective pursuant to the terms of Section 2 hereof, and to remain
continuously effective for a period that will terminate upon the earlier of (i)
the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold, (ii) the third
anniversary of the effectiveness of the Registration Statement, or (iii) the
date as of which the Investors may sell all of the Registrable Securities
covered by such Registration Statement without restriction pursuant to Rule 144
(or any successor thereto) promulgated under the Securities Act (the
“Effectiveness Period”);

prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby;

provide copies to and permit counsel designated by the Investors to review each
Registration Statement and all amendments and supplements thereto no fewer than
seven (7) days prior to their filing with the SEC;

furnish to the Investors and their legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) Business Days after the filing date, receipt
date or sending date, as the case may be) one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other

7

--------------------------------------------------------------------------------

than any portion thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor
that are covered by the related Registration Statement;

use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

use commercially reasonable efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

immediately notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

otherwise comply with all applicable rules and regulations of the SEC under the
Securities Act and the Exchange Act, including, without limitation, Rule 172
under the Securities Act, file any final Prospectus, including any supplement or
amendment thereof, with the SEC pursuant to Rule 424 under the Securities Act,
promptly inform the Investors in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 and, as a result thereof, the Investors are required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall

8

--------------------------------------------------------------------------------

satisfy the provisions of Section 11(a) of the Securities Act, including Rule
158 promulgated thereunder (for the purpose of this subsection 3(i),
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter); and

With a view to making available to the Investors the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investors to sell shares of Common Stock to the public without
registration, the Company covenants and agrees, during the Effectiveness Period
to:  (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (A) six (6) months
after such date as all of the Registrable Securities may be sold without
restriction by the holders thereof pursuant to Rule 144 or any other rule of
similar effect or (B) such date as all of the Registrable Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act; and (iii) furnish to
each Investor upon request, as long as such Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the Exchange Act, (B) a copy of the Company’s most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such
other information as may be reasonably requested in order to avail such Investor
of any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

Due Diligence Review; Information.  If any Investor is required under applicable
securities law to be described in the Registration Statement as an
“underwriter,” upon the written request of such Investor in connection with such
Investor’s due diligence requirements, if any, the Company shall make available
for inspection by (i) such Investor and its legal counsel and (ii) one firm of
accountants or other agents retained the Investors (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector solely for the purpose
of establishing a due diligence defense under underwriter liability under the
Securities Act, and cause the Company’s officers, directors and employees to
supply all information that any Inspector may reasonably request; provided,
however, that each Inspector shall agree to hold in strict confidence and shall
not make any disclosure (except to such Investor) or use of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a

9

--------------------------------------------------------------------------------

court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other Transaction Document.  Each
Investor agrees that it shall, upon learning that disclosure of such Records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential.  Nothing herein
(or in any other confidentiality agreement between the Company and any Investor)
shall be deemed to limit the Investors’ ability to sell Registrable Securities
in a manner which is otherwise consistent with applicable laws and regulations.

Obligations of the Investors.

Each Investor shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.  At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in the
Registration Statement. An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in the Registration Statement.  It shall be a
condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that (i) such Investor furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities, and (ii) the Investor execute such documents in
connection with such registration as the Company may reasonably request.

Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

Each Investor agrees that, upon receipt of any notice from the Company of either
(i) the commencement of an Allowed Delay pursuant to Section 2(b)(ii) or (ii) to
the happening of an event pursuant to Section 3(h) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Investor
is advised by the Company that such dispositions may again be made.

10

--------------------------------------------------------------------------------

Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

Indemnification.

Indemnification by the Company.  In the event that any Registrable Securities
are included in a Registration Statement pursuant to this Agreement, the Company
will indemnify and hold harmless each Investor whose Registrable Securities are
included in a Registration Statement and its officers, directors, members,
employees and agents, successors and assigns, and each other person, if any, who
controls such Investor within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:  (i) any untrue statement or alleged untrue statement or
omission or alleged omission of any material fact contained in any Registration
Statement, any preliminary Prospectus (if used prior to the effective date of
such Registration Statement) or final Prospectus, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state in a Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the Securities Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration; or (v) any failure to register or qualify
the Registrable Securities included in any such Registration Statement in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based solely upon
(w) an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information pertaining to such Investor and
furnished in writing by such Investor or any such controlling person
specifically for use in such Registration Statement or Prospectus, (x) the use
by an Investor of an outdated or defective prospectus after the Company has
validly notified such Investor in writing that the prospectus is outdated or
defective, (y) an Investor’s (or any other indemnified Person’s) failure to send
or give a copy of the prospectus or supplement (as then amended or
supplemented), if required (and not exempted) to the Persons asserting an untrue
statement or omission or alleged untrue statement or omission at or prior to the
written confirmation of the sale of Registrable Securities if such statement or
omission was corrected in such Prospectus or supplement, or (z) amounts paid in
settlement of any loss, claim, damage or liability if such settlement is
effected without the prior written consent of the Company unless, in accordance
with Section 6(c) below, such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of the proceeding.

11

--------------------------------------------------------------------------------

Indemnification by the Investors.  Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the Securities Act), to the same
extent and in the same manner as is set forth in Section 6(a), against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information pertaining to such Investor and furnished in writing by such
Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto.  In no event shall
the liability of an Investor be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such Investor in connection with any claim
relating to this Section 6 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Investor upon the sale of the Registrable Securities included
in the Registration Statement giving rise to such indemnification obligation.

Conduct of Indemnification Proceedings.  Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation.  It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties.  

No indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement unless such
settlement includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such proceeding and such
settlement does not include any non-monetary limitation on the actions of any
indemnified party or any of its affiliates or any admission of fault or
liability on behalf of any such indemnified party.

12

--------------------------------------------------------------------------------

Subject to the terms of this Agreement, all fees and expenses of the indemnified
party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such proceeding in a manner
not inconsistent with this Section 6) shall be paid to the indemnified party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
indemnifying party; provided, that the indemnified party shall promptly
reimburse the indemnifying party for that portion of such fees and expenses
applicable to such actions for which such indemnified party is finally
judicially determined to not be entitled to indemnification hereunder).

Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

Miscellaneous.

Amendments and Waivers.  This Agreement may be amended only by a writing signed
by the Company and the Required Investors.  Notwithstanding the foregoing, this
Agreement may not be amended or terminated and the observance of any term hereof
may not be waived with respect to any Investor without the written consent of
such Investor, unless such amendment, termination, or waiver applies to all
Investors equally and in the same fashion.  The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Required Investors.

Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.5 of the Purchase Agreement.

Assignments and Transfers by Investors.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the Investors.  An Investor may
transfer or assign, in whole or from time to time in part, to one or more
persons its rights hereunder in connection with the transfer of Registrable
Securities by such Investor to such person, provided that such Investor complies
with all laws applicable thereto and provides written notice of assignment to
the Company promptly after such assignment is effected.

Assignments and Transfers by the Company.  This Agreement may not be assigned by
the Company (whether by operation of law or otherwise) without the prior written

13

--------------------------------------------------------------------------------

consent of the Required Investors, provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Investors in connection with
such transaction unless such securities are otherwise freely tradable by the
Investors after giving effect to such transaction.

Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the Parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

Piggy-Back Registrations. If at any time during the Effectiveness Period, except
as contemplated by Section 2(c) hereof, there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to each Holder a written notice of such determination and, if
within 15 days after the date of such notice, any such Holder shall so request
in writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be
registered; provided, however, that the Company shall not be required to
register any Registrable Securities pursuant to this Section 7(f) that are
eligible for resale pursuant to Rule 144 promulgated under the Securities Act
without volume limitation or that are the subject of a then effective
Registration Statement; provided, further, however, if there is not an effective
Registration Statement covering all of the Registrable Securities during the
Effectiveness Period, the Company may file a registration statement with the
Commission to register equity securities of the Company to be sold on a primary
basis, provided that the Company does not sell any such shares until there is an
effective Registration Statement covering all of the Registrable Securities. The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 7(f) prior to the effectiveness of such registration
whether or not any Holder has elected to include securities in such registration

Counterparts; Faxes. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may also be executed via
facsimile, which shall be deemed an original.

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

14

--------------------------------------------------------------------------------

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the Parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

Further Assurances.  The Parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

Entire Agreement.  This Agreement is intended by the Parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties in respect of the
subject matter contained herein.  This Agreement supersedes all prior agreements
and understandings among the Parties with respect to such subject matter.

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware without regard to the choice of law principles thereof.  Each
of the Parties irrevocably submits to the exclusive jurisdiction of the courts
of the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware Court of Chancery and any state appellate court therefrom
within the State of Delaware (or, if the Delaware Court of Chancery declines to
accept jurisdiction over a particular mater, any state or federal court within
the State of Delaware) for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each Party anywhere in the world by the
same methods as are specified for the giving of notices under this
Agreement.  Each of the Parties irrevocably consents to the jurisdiction of any
such court in any such suit, action or proceeding and to the laying of venue in
such court. Each Party irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  EACH OF THE PARTIES WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

[Signature page follows]

 

 

 

15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first above written.

 

The Company:

 

Threshold Pharmaceuticals, Inc.

 

 

 

By:

 

 

 

 

 

Name: 

[●]

 

 

Title:

[●]

 

The Investors:

 

[●]

 

 

 

By:

 

 

 

 

 

Name: 

[●]

 

 

Its:

[●]

 

 

 

 

 

Address: [●]

 

 

 

16

--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

-

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

-

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

-

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

-

an exchange distribution in accordance with the rules of the applicable
exchange;

 

-

privately negotiated transactions;

 

-

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

-

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

-

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

-

a combination of any such methods of sale; and

 

-

any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock or warrants owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell such

A-1

--------------------------------------------------------------------------------

shares of common stock or warrants, from time to time, under this prospectus, or
under an amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act amending the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus.  The selling stockholders also may transfer
the shares of common stock or warrants in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders who are “underwriters” within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In

A-2

--------------------------------------------------------------------------------

addition, in some states the common stock may not be sold unless it has been
registered or qualified for sale or an exemption from registration or
qualification requirements is available and is complied with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We will pay certain expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any
and any related legal expenses incurred by it.  We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling stockholders will be entitled to contribution.  We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.  We have agreed with the selling stockholders to keep the
registration statement of which this prospectus constitutes a part effective
until the earlier of (1) such time as all of the shares covered by this
prospectus have been disposed of pursuant to and in accordance with the
registration statement or (2) the date on which all of the shares may be sold
without restriction pursuant to Rule 144 of the Securities Act.

 

 

 

A-3

--------------------------------------------------------------------------------

 

Exhibit C

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.  

 

Molecular Templates, Inc.

WARRANT TO PURCHASE COMMON STOCK

 

 

 

 

 

 

Original Issue Date: [●], 2017

 

Molecular Templates, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [●] or its permitted registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of [●] shares
of common stock, $0.001 par value per share (the “Common Stock”), of the Company
(the “Warrant Shares”) at an exercise price per share equal to $[____] per share
(as adjusted from time to time as provided in Section 9, the “Exercise Price”),
at any time and from time to time on or after the date hereof (the “Original
Issue Date”) and through and including 5:30 p.m., New York City time, on [●],
2024 (the “Expiration Date”), and subject to the following terms and conditions:

This Warrant (this “Warrant”) is one of a series of similar warrants issued
pursuant to that certain Securities Purchase Agreement, dated [●], 2017, by and
among the Company and the Investors identified therein (the “Purchase
Agreement”).  All such Warrants are referred to herein, collectively, as the
“Warrants.”

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

2.Registration of Warrants.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose, which may be a
third-party transfer agent (the “Warrant Register”), in the name of the record
Holder (which shall include the initial Holder or, as the case may be, any
registered assignee to which this Warrant is permissibly assigned hereunder)
from time to time.  The Company may deem and treat the registered Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.



--------------------------------------------------------------------------------

 

3. Registration of Transfers. Subject to compliance with all applicable
securities laws, the Company shall register the transfer of all or any portion
of this Warrant in the Warrant Register, upon surrender of this Warrant, with
the Form of Assignment attached as Schedule 2 hereto duly completed and signed,
to the Company’s transfer agent or to the Company at its address specified in
the Purchase Agreement and (x) delivery, at the request of the Company, of an
opinion of counsel reasonably satisfactory to the Company to the effect that the
transfer of such portion of this Warrant may be made pursuant to an available
exemption from the registration requirements of the Securities Act and all
applicable state securities or blue sky laws (other than in connection with any
transfer (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) pursuant to Rule 144 (provided that such Holder provides the
Company with reasonable assurances (in the form of seller and, if applicable,
broker representation letters) that the securities may be sold pursuant to such
rule) or (iv) in connection with a bona fide pledge) and (y) delivery by the
transferee of a written statement to the Company certifying that the transferee
is an “accredited investor” as defined in Rule 501(a) under the Securities Act
and making the representations and certifications set forth in Sections 5.3,
5.4, 5.5, 5.6, 5.8 and 5.9 of the Purchase Agreement, to the Company at its
address specified in the Purchase Agreement. Upon any such registration or
transfer, a new warrant to purchase Common Stock in substantially the form of
this Warrant (any such new warrant, a “New Warrant”) evidencing the portion of
this Warrant so transferred shall be issued to the transferee, and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations in respect of the New Warrant that the Holder has
in respect of this Warrant. The Company shall prepare, issue and deliver at its
own expense any New Warrant under this Section 3.

4. Exercise and Duration of Warrant.

(a)All or any part of this Warrant shall be exercisable by the registered Holder
in any manner permitted by Section 10 at any time and from time to time on or
after the Original Issue Date and through and including 5:30 p.m. New York City
time, on the Expiration Date. In the event that immediately prior to the close
of business on the Expiration Date, the Closing Bid Price of one share of Common
Stock (as determined in accordance with Section 10) is greater than the then
applicable Exercise Price, this Warrant shall be deemed to be automatically
exercised on as “cashless exercise” pursuant to Section 10, and the Company
shall deliver the applicable number of shares of Common Stock to the Holder
pursuant to the provisions of Section 10.

(b)The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed, and (ii) payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised (which
may take the form of a “cashless exercise” if so indicated in the Exercise
Notice pursuant to Section 10), and the date on which the Exercise Notice is
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an “Exercise Date.” The delivery by (or on behalf of) the Holder of
the Exercise Notice and the applicable Exercise Price as provided above shall
constitute the Holder’s certification to the Company that its representations
contained in Sections 5.3, 5.4, 5.5, 5.6, 5.8 and 5.9 of the Purchase Agreement
are true and correct as of the Exercise Date and the date on which Holder

2

--------------------------------------------------------------------------------

 

pays the Company the Exercise Price as if remade in their entirety (or, in the
case of any transferee Holder that is not a party to the Purchase Agreement,
such transferee Holder’s certification to the Company that such representations
are true and correct as to such assignee Holder as of the Exercise Date).  The
Holder shall not be required to deliver the original Warrant in order to effect
an exercise hereunder, but if it is not so delivered then such exercise shall
constitute an agreement by the Holder to deliver the original Warrant to the
Company as soon as practicable thereafter.  Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

5. Delivery of Warrant Shares.

(a)Upon exercise of this Warrant and delivery of the Exercise Price, the Company
shall promptly (but in no event later than three Trading Days after the later of
the Exercise Date and delivery of the Exercise Price) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate (provided that, if the
Registration Statement is not effective and the Holder directs the Company to
deliver a certificate for the Warrant Shares in a name other than that of the
Holder or an Affiliate of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), (i) a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends, or (ii) an electronic delivery of the Warrant Shares to the
Holder’s account at the Depository Trust Company (“DTC”) or a similar
organization, unless in the case of clause (i) and (ii) a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective or the Warrant Shares are not
freely transferable without restriction under Rule 144 by Holders who are not
affiliates of the Company, in which case such Holder shall receive a certificate
for the Warrant Shares issuable upon such exercise with appropriate restrictive
legends.  The Holder, or any Person permissibly so designated by the Holder to
receive Warrant Shares, shall be deemed to have become the holder of record of
such Warrant Shares as of the Exercise Date.  Notwithstanding anything contained
herein to the contrary, if the Holder fails to deliver the documents required to
register a transferee as set forth in Section 3 or to provide the documents
required under this Section 5(a) to issue a certificate or electronic delivery
of the Warrant Shares to any Person(s) other than the Holder, then determination
of the three Trading Days shall be tolled until such documents have been
delivered to the Company.  If the Warrant Shares are to be issued free of all
restrictive legends, the Company shall, upon the written request of the Holder,
use its reasonable best efforts to deliver, or cause to be delivered, Warrant
Shares hereunder electronically through DTC or another established clearing
corporation performing similar functions, if available; provided, that, the
Company may, but will not be required to, change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through such
a clearing corporation. “Trading Day” means any day on which the Common Stock
are traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock are

3

--------------------------------------------------------------------------------

 

suspended from trading during the final hour of trading on such exchange or
market (or if such exchange or market does not designate in advance the closing
time of trading on such exchange or market, then during the hour ending at
4:00:00 p.m., New York time).

(b) If by the close of the third Trading Day after delivery of a properly
completed Exercise Notice and the payment of the aggregate Exercise Price in any
manner permitted by Section 10, the Company fails to deliver to the Holder a
certificate representing the required number of Warrant Shares or such Warrant
Shares in electronic form in the manner required pursuant to Section 5(a), and
if after such third Trading Day and prior to the receipt of such Warrant Shares,
the Holder is required to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall, in its sole discretion, within three Trading
Days after the Holder’s request for payment, either (1) pay in cash to the
Holder an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased, at which point
the number of Warrant Shares underlying this Warrant equal to the number of
shares of Common Stock so purchased shall be forfeited and the Company’s
obligation to deliver such certificate (and to issue such Warrant Shares in
certificate or electronic form) shall terminate or (2) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Warrant Shares or such Warrant Shares in electronic form and pay cash to
the Holder in an amount equal to the excess (if any) of Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased in the Buy-In over the product of (A) the number of shares of
Common Stock purchased in the Buy-In, multiplied by (B) the closing bid price of
a share of Common Stock on the Exercise Date.  The Holder shall provide the
Company written notice indicating the amounts payable to the Holder in respect
of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Company.

(c) To the extent permitted by law, the Company’s obligations to issue and
deliver Warrant Shares in accordance with and subject to the terms hereof
(including the limitations set forth in Section 11) are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company (other than breaches related to this Warrant or the Purchase
Agreement) or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

6. Charges, Taxes and Expenses. Issuance and delivery of certificates or
electronic form for shares of Common Stock upon exercise of this Warrant shall
be made without charge to the Holder for any issue or transfer tax, transfer
agent fee or other incidental tax or expense in

4

--------------------------------------------------------------------------------

 

respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the registration of any certificates for Warrant Shares or the Warrants in a
name other than that of the Holder or an Affiliate thereof. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

7. Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity and surety bond, if
requested by the Company. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.

8. Reservation of Warrant Shares. The Company represents and warrants that on
the date hereof, it has duly authorized and reserved, and covenants that it will
at all times during the period this Warrant is outstanding reserve and keep
available out of the aggregate of its authorized but unissued and otherwise
unreserved Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares that are initially issuable and deliverable upon the exercise of this
entire Warrant, free from preemptive rights or any other contingent purchase
rights of persons other than the Holder (taking into account the adjustments and
restrictions of Section 9). The Company covenants that all Warrant Shares so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable and free from all taxes,
liens and charges created by the Company in respect of the original issuance
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue). The Company further covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant.  The Company represents and warrants that the Warrant
Shares, when issued and paid for in accordance with the terms of the Transaction
Documents and the Warrants, will be issued free and clear of all security
interests, claims, liens and other encumbrances other than restrictions imposed
by applicable securities laws.  The Company will take all such action as may be
reasonably necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.

5

--------------------------------------------------------------------------------

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

(a)Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides its outstanding shares of Common Stock into a larger
number of shares, (iii) combines (by combination, reverse stock split or
otherwise) its outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of Common Stock any shares
of capital stock of the Company, then in each such case the Exercise Price shall
be adjusted to a price determined by multiplying the Exercise Price in effect
immediately prior to the effective date of such event by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding on
such effective date immediately before giving effect to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after giving effect to such event. Any adjustment made pursuant to
this Section 9(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii), (iii) or (iv) of this
Section 9(a) shall become effective immediately after the effective date of such
subdivision, combination or reclassification.  

(b) Pro Rata Distributions.  If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock for no consideration (i)
evidences of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by Section 9(a)) or (iii) rights or warrants to subscribe
for or purchase any security, or (iv) any other asset, including cash (in each
case, “Distributed Property”), except for any distributions pursuant to a
shareholders’ rights plan or similar takeover defense agreement or plan adopted
by the Company, then, upon any exercise of this Warrant that occurs after the
record date fixed for determination of stockholders entitled to receive such
distribution, the Holder shall be entitled to receive, in addition to the
Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date.

(c)Fundamental Transactions.  If, at any time while this Warrant is outstanding
(i) the Company effects (A) any merger of the Company with (but not into)
another Person, in which stockholders of the Company immediately prior to such
transaction own less than a majority of the outstanding stock of the surviving
entity, or (B) any merger or consolidation of the Company into another Person,
(ii) the Company effects any sale of all or substantially all of its assets in
one or a series of related transactions, (iii) any tender offer or exchange
offer approved or authorized by the Company’s Board of Directors is completed
pursuant to which holders of at least a majority of the outstanding Common Stock
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a))
(in any such case, a “Fundamental Transaction”), then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property

6

--------------------------------------------------------------------------------

 

as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant without regard to any limitations on exercise
contained herein (the “Alternate Consideration”), and the Holder shall no longer
have the right to receive Warrant Shares upon exercise of this Warrant.  The
Company shall not effect any such Fundamental Transaction unless prior to or
simultaneously with the consummation thereof, any successor to the Company,
surviving entity or the corporation purchasing or otherwise acquiring such
assets or other appropriate corporation or Person shall assume the obligation to
deliver to the Holder, such Alternate Consideration as, in accordance with the
foregoing provisions, the Holder may be entitled to receive, and the other
obligations under this Warrant.  The provisions of this Section 9(c) shall
similarly apply to subsequent transactions of an analogous type to any
Fundamental Transaction.  

(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to Section 9(a), the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased or decreased number of Warrant Shares shall
be the same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

(e)Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest share, as applicable.

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such
adjustment, in good faith, in accordance with the terms of this Warrant and
prepare a certificate setting forth such adjustment, including a statement of
the adjusted Exercise Price and adjusted number or type of Warrant Shares or
other securities issuable upon exercise of this Warrant (as applicable),
describing the transactions giving rise to such adjustments and showing in
reasonable detail the facts upon which such adjustment is based. The Company
will promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

(g) Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company, (ii) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then, except if such notice and the contents thereof
shall be deemed to constitute material non-public information, the Company shall
deliver to the Holder a notice of such transaction at least ten (10) Trading
Days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

7

--------------------------------------------------------------------------------

 

10. Payment of Exercise Price. The Holder shall either pay the Exercise Price in
immediately available funds or the Holder may, in its sole discretion, satisfy
its obligation to pay the Exercise Price through a “cashless exercise”, in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

 

X = Y [(A-B)/A]

 

where:

X = the number of Warrant Shares to be issued to the Holder.

Y = the total number of Warrant Shares with respect to which this Warrant is
being exercised.

A = the average of the Closing Bid Price of the shares of Common Stock (as
reported by Bloomberg Financial Markets) for the five consecutive Trading Days
ending on the date immediately preceding the Exercise Date.

B = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

For purposes of this Warrant, “Closing Bid Price” means, for any security as of
any date, the last reported closing bid price for such security on the Principal
Trading Market for such security, as reported by Bloomberg Financial Markets,
or, if such Principal Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price, then the last bid price of
such security prior to 4:00 p.m., New York City time, as reported by Bloomberg
Financial Markets, or if the foregoing do not apply, the last closing price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or, if no closing
bid price is reported for such security by Bloomberg Financial Markets, the
average of the bid prices of any market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC.  If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder.  If the Company and
the Holder are unable to agree upon the fair market value of such security, then
the Board of Directors of the Company shall use its good faith judgment to
determine the fair market value.  The Board of Directors’ determination shall be
binding upon all parties absent demonstrable error.  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

For purposes of Rule 144, it is intended, understood and acknowledged that the
provisions above permitting “cashless exercise” are intended, in part, to ensure
that a full or partial exchange of this Warrant pursuant to such provisions will
qualify as a conversion, within the meaning of paragraph (d)(3)(ii) of Rule 144,
and the holding period for the Warrant Shares shall be deemed to have commenced
as to such original Holder, on the Original Issue Date.

8

--------------------------------------------------------------------------------

 

[11. Limitations on Exercise. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to ensure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
the Holder and its Affiliates and any other Persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of Section
13(d) of the Exchange Act, does not exceed [4.99%][9.99]% of the total number of
then issued and outstanding shares of Common Stock (including for such purpose
the shares of Common Stock issuable upon such exercise). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to such Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and such Holder is solely responsible for any schedules required to be filed in
accordance therewith.  To the extent that the limitation contained in this
Section 11 applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by such Holder) and of which a portion of
this Warrant is exercisable shall be in the sole discretion of a Holder, and the
submission of a Notice of Exercise shall be deemed to be the Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 11, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding.  Upon the written request of the Holder, the
Company shall within three Trading Days confirm orally and in writing to such
Holder the number of shares of Common Stock then outstanding.   This provision
shall not restrict the number of shares of Common Stock which a Holder may
receive or beneficially own in order to determine the amount of securities or
other consideration that such Holder may receive in the event of a Fundamental
Transaction as contemplated in Section 9. [By written notice to the Company,
which will not be effective until the 61st day after such notice is delivered to
the Company, the Holder may waive the provisions of this Section 11 (but such
waiver will not affect any other holder) to change the beneficial ownership
limitation to 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant, and the provisions of this Section 11 shall continue
to apply. Upon such a change by a Holder of the beneficial ownership limitation
from such 4.99% limitation to such 9.99% limitation, the beneficial ownership
limitation may not be further waived by such Holder.]]

12. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant.  In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Bid Price) for any
such fractional shares.

9

--------------------------------------------------------------------------------

 

13. Notices.  Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in the Purchase Agreement prior to 5:30 p.m., New
York City time, on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 5:30 p.m., New York City time, on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, or
(iv) upon actual receipt by the Person to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a Person for
such notices or communications shall be as set forth in the Purchase Agreement
unless changed by such Person by two Trading Days’ prior notice to the other
Person(s) in accordance with this Section 13.

14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 15 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

15. Miscellaneous.

No Rights as a Stockholder.  The Holder, solely in such Person's capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person's capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities, whether such
liabilities are asserted by the Company or by creditors of the Company.

Authorized Shares.

(i)The Company will take all such reasonable action as may be necessary to
assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation or of any requirements of the
Trading Market upon which the Common Stock may be listed.  

10

--------------------------------------------------------------------------------

 

(ii) Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

(iii) Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.

No Impairment. Except to the extent as may be waived by the holder of this
Warrant, the Company will not, by amendment of its charter or through a
Fundamental Transaction, dissolution, or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment.

Successors and Assigns.  Subject to the restrictions on transfer set forth in
this Warrant and compliance with applicable securities laws, this Warrant may be
assigned by the Holder. This Warrant may not be assigned by the Company without
the written consent of the Holder except to a successor in the event of a
Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the Company and the Holder and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant.

Amendment and Waiver.  Except as otherwise provided herein, the provisions of
the Warrants may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.  

Acceptance.  Receipt of this Warrant by the Holder shall constitute acceptance
of and agreement to all of the terms and conditions contained herein.

Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN

11

--------------------------------------------------------------------------------

 

ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE COMPANY AND THE HOLDER
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE COURT THEREOF WITHIN THE
STATE OF DELAWARE (OR, IF THE DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT
JURISDICTION OVER A PARTICULAR MATER, ANY STATE OR FEDERAL COURT WITHIN THE
STATE OF DELAWARE) FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY. 

(h) Headings.  The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

(i) Severability.  In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which as
closely as possible reflects the intent of the parties hereto, and upon so
agreeing, shall incorporate such substitute provision in this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

 

 

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

Molecular Templates, Inc.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Molecular Templates, Inc.

FORM OF EXERCISE NOTICE

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

Ladies and Gentlemen:

(1)The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Molecular Templates, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.  

(2)The undersigned hereby exercises its right to purchase __________ Warrant
Shares pursuant to the Warrant.

(3)The Holder intends that payment of the Exercise Price shall be made as (check
one):

☐Cash Exercise

☐“Cashless Exercise” under Section 10 of the Warrant

(4)If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$_______ in immediately available funds to the Company in accordance with the
terms of the Warrant.

(5)Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant. Please
issue (check applicable box):

☐A certificate of certificates representing the Holder Warrant Shares in the
name of the undersigned or in such other name as is specified below:

 

 

 

☐The Holder Warrant Shares in electronic form to the following account:

Name and Contact for
Broker:                                                            

Broker
no:                                                                                           

Account
no:                                                                                         

Account
holder:                                                                                   

 

(6)By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 11 of the Warrant
to which this notice relates.

 

Dated:_______________, _____

Name of Holder:  ___________________________

By:__________________________________

Name: _______________________________

Title:  _______________________________

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

Molecular Templates, Inc.

FORM OF ASSIGNMENT

[To be completed and executed by the Holder only upon transfer of the Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee”) the right represented by the
within Warrant to purchase                  shares of Common Stock of Molecular
Templates, Inc., a Delaware corporation (the “Company”) to which the within
Warrant relates and appoints                              attorney to transfer
said right on the books of the Company with full power of substitution in the
premises. In connection therewith, the undersigned represents, warrants,
covenants and agrees to and with the Company that:

(a)

the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”), or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

(b)

the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

(c)

the undersigned has read the Transferee’s investment letter included herewith,
and to its actual knowledge, the statements made therein are true and correct;
and

(d)

the undersigned understands that the Company may condition the transfer of the
Warrant contemplated hereby upon the delivery to the Company by the undersigned
or the Transferee, as the case may be, of a written opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable securities laws of
the states of the United States.

 

Dated:             ,     

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

 